Case 7:19-cv-09048-VB Document 49

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
eo 8 0 Oe 0 eo tt Oe a OP Se xX

 

BYRON K. BROWN,
Plaintiff,

V.

ANTHONY ANNUCCI, Commissioner;
MICHAEL CAPRA, Superintendent;
F, CARABALLO, Correctional Sergeant;
J, AYALA, Correctional Officer; S. AMARO,
Correctional Officer; V. YOUNG, Registered
Nurse; K. GREEN, Correctional Officer; T.
BOWEN, Correctional Officer; M. BARNES,
Correctional Captain, M. ROYCE, Deputy
Superintendent of Security; D. VENNETTOZI,
Director of Special Housing; L. MALIN, Deputy
Superintendent of Programs; J. DECKELBAUM,
Correctional Sergeant; CARLOS J.
RODRIGUEZ, Correctional Officer; and LERVIS
MEREJO, Correctional Officer,

Defendants.

Filed 05/15/20 Page 1 of 2

 

fusve SDR
SOCUMENT

  

 

 

 

ORDER

19 CV 9048 (VB)

On April 20, 2020, defendants Annucci, Capra, Young, Green, Bowen, Barnes, Royce,
Venettozzi, Malin, and Deckelbaum moved to dismiss plaintiff’s amended complaint, and mailed
to plaintiff, who is proceeding pro se and in forma pauperis, copies of the motion and supporting
documents. (Docs. ##44—-45). Plaintiff’s opposition to the motion was due May 7, 2020. See

Fed. R. Civ. P. 6(d); Local Civil Rule 6.1(b).

To date, plaintiff has failed to oppose the motion or seek an extension of time to do so.

Accordingly, it is HEREBY ORDERED:

The Court sua sponte extends to June 12, 2020, plaintiff’s time to oppose the motion to
dismiss. If plaintiff fails to respond to the motion by June 12, 2020, the motion will be

 

deemed fully submitted and unopposed.

If plaintiff opposes the motion, defendants’ reply, if any, shall be due June 26, 2020.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the
purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).
Case 7:19-cv-09048-VB Document 49 Filed 05/15/20 Page 2 of 2

Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Dated: March 15, 2020
White Plains, NY

SO ORDERED:

Vo

Vincent L. Briccetti
United States District Judge

  
